DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1-4, 6-19 are pending.
Claims 1-3 maintained rejected.
Claims 4 and 6-19 are withdrawn.
In view of the amendment, filed on 03/17/2022, the following rejections are maintained for the reason of records as given in the previous office action. The bases of these rejections are the same as given in the office action, mailed on 12/22/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Claim 1 recites “a mixing device for mixing additives and expanding agents within a stream of molten polymer” which includes a generic place holder of “a mixing device” and a functional limitation of “for mixing additive and expanding agents within a stream of molten polymer”. Specification describes “said device may be a static mixer, for example composed of a series of static mixers SMX produced by Sulzer, or it may be a dynamic mixer, such as a single-screw or twin-screw extruder”, as corresponding structure for the claimed generic place-holder of “a mixing device”.
Claim 1 recites the limitation of “a separation device … for physically separating a blowing agent from the polymer and any additives present therein” which includes a generic place holder of “a separation device” and a functional limitation of “for physically separating a blowing agent from the polymer and any additives present therein”. Specification explains that “the separator may comprise a plurality of holes of a number, diameter and length such that at the provided flow rate the loss of load is equal to said pressure difference” as corresponding structure for the claimed generic place holder of “a separation device”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “A circuit for managing transients and process and product abnormalities in polymer granules or polymer extruded product production plant…” and claim 3 recites “…a buffer suitable for diverting a molten polymer mass under abnormal production plant conditions…” that include a subject matter of “abnormalities” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor. Therefore, claims 1-3 fail to comply with the written description requirement and such limitation is be considered as “new matter”.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 recites “product abnormalities”, in first line, which renders the scope of the claim vague and indefinite. The term “abnormalities” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite scope of “abnormalities”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Amended claim 3 recites “abnormal production”, in first line, which renders the scope of the claim vague and indefinite. The term “abnormalities” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite scope of “abnormalities”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nising (US 2012/0299210).
	Nising (US ‘210) disclose a plant 1 in form of a loop according to FIG. 4 includes a plastic melt source 2 for providing the plastic melt F, an impregnating device 3 for providing the impregnated plastic melt FB by impregnating the plastic melt F with an expanding agent B provided by an expanding agent source BS, as well as the granulator 4, 41, 42 for producing the granulate G from the impregnated plastic melt FB. The granulators 4, 41, 42 are fluidly connected to the impregnating device 3, wherein the granulator 42 is in a special embodiment of the invention a stand-by granulator GS. In accordance with the invention a switching means 5, which is in the present example simply a T-fitting 5 is provided in such a way, that the plastic melt F can be fed to the granulator 4 under bypassing the impregnating device 3 in case of a failure of the granulator 41. That is, the plastic melt F can be fed alternatively to the impregnating device 3 or to the granulators 4, 41, 42, GS. (See paragraph [0056])
[AltContent: textbox (A cooling device (31))]	Further, Nising (US ‘210) discloses a first granulator 41 and a second granulator 42, GS is provided producing the granulate G and the granulators 41, 42, GS being coupled via a first distributing means 6, 61, 62 to both the switching means 5 and the additive impregnating device 3A so that the plastic melt F can be fed to the first granulator 41 and/or to the second granulator 42, GS. (See paragraph [0057])
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A separation device (3))][AltContent: arrow][AltContent: textbox (A heating device (2))][AltContent: arrow][AltContent: textbox (A deviation valve (5))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A granulator (4, 41, 42, GS))][AltContent: arrow][AltContent: textbox (A mixing device (32))]
    PNG
    media_image1.png
    412
    526
    media_image1.png
    Greyscale

	Moreover, Nising (US ‘210) teaches in addition the impregnating device 3 for adding the expanding agent B to the plastic melt F, two pre-treatment devices 31, 32 being subsequently arranged between the impregnating device 3 and the additive impregnating device 3A are provided as important components of the plant 1. The pre-treatment devices 31, 32 both include a mixer, in particular a static mixer, which mixer is at the same time a cooler for the cooling of the impregnated plastic melt FB. (See paragraph [0058])
	Further, Nising (US ‘210) disclose the impregnating device (3) and/or the pre-treatment devices (31, 32) and/or the additive impregnating device (3A) may include a static mixer as a contacting and homogenizing apparatuses and the static mixer can especially be designed as a cooling device, in particular designed as a heat exchanger tube. (See paragraph [0039])
	Therefore, according to Nising (US ‘210), pre-treatment devices (31, 32) include a static mixer as a homogenizing apparatus, functioning as a cooling device. Therefore, the disclosure of the prior art read on claimed structures of a cooling device (31) and a mixing device (32).
	Further, Nising (US ‘210) teaches a plastic melt source (2) for providing the plastic melt (F). Even though Nising is silent that the plastic melt source (2) functions as a heating device, it would have been obvious for one of ordinary skill in the art that the disclosed melt source (2) of Nising (US ‘210) to be provided with a heating device in order to maintain the temperature of the melt provided by melt source which results in improving the quality of the feeding material supplied to the system.
	Moreover, Nising (US ‘210) discloses an impregnating device (3) for providing the impregnated plastic melt (FB) by impregnating the plastic melt (F) with an expanding agent (B). Even though Nising is silent that the disclosure impregnating device (3) functions as a separation device, it would have been obvious for one of ordinary skill in the art that the disclosed impregnating device (3) of Nising (US ‘210) function as a separating device to separate undesired elements or additives from the melt while adding the necessary agents into the melt in order to control the chemical composition of the molten material fed into the system while removing the undesired additives from the melt.
Therefore, as to claim 1, Nising (US ‘210) discloses a circuit capable of managing transients and process and product anomalies in polymer granules or polymer extruded products production plant (1), the circuit comprising: a mixing device (32) for mixing additives and expanding agents within a stream of molten polymer; a polymer granulator (4, 41, 42, GS) positioned downstream of the mixing device (32); a deviation valve (5) suitable for molten polymers placed along a line connecting the mixing device (32) to the polymer granulator (4, 41, 42, GS) upstream of the granulator (4, 41, 42, GS), wherein the deviation valve (5) has at least one inlet, a Stand-by position and a Run position; a heating device (2) downstream of the valve (5); a separation device (3) downstream of the heating device (2) for physically separating a blowing agent from the polymer and any additives present therein; and a cooling device (31) positioned between the separation device (3) and the mixing device (32).
	As to claim 2, Nising (US ‘210) teaches the deviation valve (5) is regulated by a control system (100’).
	As to claim 3, even though Nising (US ‘210) is silent on that the deviation valve (5) is provided with a buffer suitable for diverting a molten polymer mass under anomalous production plant conditions, it would have been obvious for one of ordinary skill in the art to provide the deviation valve with a buffer in order to control a flow rate of the molten material that is introduced to the system which results in providing a moderate impact on performance of the circuit.
Response to Arguments
Applicant's arguments, filed on 04/26/2022, have been fully considered but they are not persuasive.
Applicant argues that Nising fails to disclose “a heating device downstream of said deviation valve” which is not found persuasive. As it has been clarified in above grounds of rejections, it would have been obvious for one of ordinary skill that the disclosed melt source (2) of Nising (US ‘210) to be provided with a heating device. Therefore, the melt source (2) functions as a heating device, and as it has been clarified in Fig. 7, the heating device (2) is downstream of the deviation valve.”
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A heating device (2) is located downstream of the deviation valve (5). The downstream direction is considered toward the right direction (        ).)][AltContent: arrow][AltContent: arrow][AltContent: textbox (The separation device (3) is located downstream of the deviation valve (5). The downstream direction for device (3) is considered upward direction (   ))]
    PNG
    media_image2.png
    463
    597
    media_image2.png
    Greyscale

	Applicant’s arguments that Nising fail to disclose a “separation device downstream of the heating device that physically separates a blowing agent from the polymer and any additives” was fully considered and was not found persuasive. It would have been obvious for one of ordinary skill in the art that the disclosed impregnating device (3) of Nising (US ‘210) functions as a separating device (3) to separate the undesired elements or additives from the melt and the separation device (3) is located downstream of the heating device (2).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, in response to Applicant’s arguments, regarding claim 3, that “a valve by definition already controls a flow rate of the molten material. There is no need to add a buffer to control the flow rate absent hindsight obtained from Applicant’s disclosure”, the arguments are not persuasive because as it has been clarified above, such modification results in further controlling a flow rate of the molten material that is introduced to the system and results in providing a moderate impact on performance of the circuit. 
Therefore, prior art of Nising (US ‘210) still read on the claimed subject matter and the above rejections of claims 1-3 are maintained.
Finally, after a full review of the submitted remarks in view of the applied rejections, it has been concluded that there are differences in interpreting the claimed subject matter and the cited references by Applicant and the Office. Therefore, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Passaplan et al. (US 2006/0211780) disclose a plant for the continuous manufacture of expandable plastic granulate comprising first means for supplying a flow of polymer melt; second means for impregnating the flow of polymer melt with an expanding agent; a homogenizing apparatus including at least one static mixer for homogenizing the expanding agent within the polymer melt to form a homogeneous mass; a cooler downstream of said homogenizing apparatus to receive and cool the homogeneous mass; a granulator downstream of said cooler to receive the cooled homogeneous mass, said granulator having a plurality of nozzles for passage of the homogeneous mass therethrough to form a plurality of strands of the homogeneous mass, a
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        06/17/2022